Citation Nr: 0713599	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
hands and arms.  

2.  Entitlement to service connection for herniated discs at 
C-3, C-4, and C-5 (hereafter "herniated discs").  

3.  Entitlement to service connection for a neck condition, 
variously diagnosed as a lipoma or neurofibroma of the neck 
(a "neck condition").  

4.  Entitlement to service connection for degenerative 
changes of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1987, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

Neuropathy of the hands and arms, herniated discs, a neck 
condition and degenerative changes of the cervical spine were 
not present in service or until many years thereafter, and 
the preponderance of the evidence shows that the veteran does 
not have neuropathy of the hands and arms, herniated discs, a 
neck condition or degenerative changes of the cervical spine 
due to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  Neuropathy of the hands and arms was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303(2006).

2.  Herniated discs at C-3, C-4, and C-5 were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A neck condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Degenerative changes of the cervical spine were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses for all 
disabilities claimed, and therefore, has disabilities for VA 
purposes.  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for neuropathy of the hands or 
arms.  He was treated twice for a left wrist strain in March 
and April 1971.  There is no record of any other treatment of 
the hands or arms in his SMRs aside from left wrist strain.  

The veteran's SMRs show that he was treated once in July 1971 
for cervical strain following an auto accident.  All other 
SMRs are negative for any further treatment for the veteran's 
cervical spine.  

The veteran was not diagnosed with neuropathy of the hands 
and arms within a year of leaving service.  Therefore, the 
presumptive provisions in 38 C.F.R. §§ 3.307 and 3.309 do not 
apply to the veteran.  

The veteran underwent a VA examination in June 2006.  The 
veteran reported that he had an acorn-sized lesion on his 
neck in 1977.  After examining the veteran for neuropathy of 
the hands and arms, the examiner stated that nerve conduction 
studies indicated that the veteran had ulnar nerve cubital 
tunnel syndrome at the elbow.  Additionally, the veteran's 
private medical treatment records reflect a diagnosis of 
supranuclear palsy and coricobasal ganglion degeneration 
overlap.  The examiner concluded that it was a progressive 
problem of the brain and not related to cervical spine trauma 
suffered in an auto accident in July 1971.  He stated that 
the veteran's neuropathy was not caused or aggravated by 
military service.  

The examiner noted that the veteran had a giant lipoma 
removed from his neck in South Korea in 2002.  He also had x-
rays taken of the veteran's cervical spine.  The impression 
of the x-rays was mild degenerative changes to the mid and 
lower cervical spine.  After examining the veteran, the 
examiner stated that the veteran's neck lesion was a benign 
subcutaneous tumor and was not related to trauma or overuse.  
The examiner concluded that the veteran's neck condition was 
not related to his period of service.  

Pointing out that the veteran's history of cervical spine 
problems began after service and that there was only one 
instance of treatment for cervical spine problems in service, 
the examiner opined that the veteran's herniated discs and 
degenerative joint disease of the cervical spine were not 
related to military service, 

The veteran's post-service medical records do not provide any 
link between his period of active service and the claimed 
disabilities.  

The Board finds that the findings and conclusions contained 
in the June 2006 VA examination report are entitled to great 
probative weight and that they provide evidence against the 
veteran's claims.  As such, the preponderance of the evidence 
is against the veteran's claims of service connection for 
neuropathy of the hands and arms, a neck condition, herniated 
discs, and degenerative changes of the cervical spine.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in November 2003 and May 2006, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The November 2003 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the May 2006 VCAA letter did make 
the specific request, and was followed by the RO's 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1334 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

In addition, the Board notes that in November 2006 
correspondence, the veteran was informed that a disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
November 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, post-service private and 
VA medical records, and records from the Social Security 
Administration.  VA also provided him a VA examination to 
determine whether any of the conditions for which the veteran 
seeks service connection was caused or aggravated by service, 
or had their onset during his period of active duty.  Thus, 
the Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the May 2006 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


ORDER

Service connection for neuropathy of the hands and arms is 
denied.  

Service connection for a neck condition is denied.  

Service connection for herniated discs is denied.  

Service connection for degenerative changes of the cervical 
spine is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


